DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are currently pending and have been considered below.
Drawings
In light of applicant’s reply filed December 21, 2020, the objections to the drawings are moot and are thus withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 362,656 to Pheatt (“Pheatt”) in view of U.S. 6,254,049 to Goehly (“Goehly”). 

 a return hook portion of the non-planar circular hook arcing towards the base plane and configured to lock the supporting bracket to the horizontal support cord (FIGS. 1, 4, and 5; pg. 1, lines 27-29, 33-42); and a normal circular hook (c) extending from the fourth leg away from the median point, the normal hook lying in a plane at an angle to the base plane (FIGS. 1 and 3-5).

    PNG
    media_image1.png
    270
    350
    media_image1.png
    Greyscale

 	Pheatt does not explicitly teach the non-planar circular hook scribing less than 180° and the normal hook scribing greater than 180°. 
Goehly, however, teaches a support bracket that has a non-planar circular hook (20) scribing less than 180° and a normal hook (22) scribing greater than 180° (FIGS. 1, 3, and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bracket of Pheatt so that the non-planar circular hook scribes less than 180° and the normal hook scribes greater than 180°, as taught by Goehly, in order to facilitate attachment and removal of the bracket on the support wire, while improving its securement to the support wire. 
The combination of Pheatt and Goehly is silent on the specific angles, and it does not explicitly teach the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane; the normal hook lying in a plane at an angle of greater than 75° and less than 90° of the base plane.
	Claim 1 claims the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane. Thus, the non-planar circular hook lying at an angle of 44.999999999999° of the base plane satisfies this claim limitation. 	Pheatt teaches that the non-° of the base plane, e.g., 44.999999999999°.
	Likewise, claim 1 claims the normal hook lying at an angle of greater than 75° and less than 90° of the base plane. Thus, the normal hook lying at an angle of 89.999999999999° of the base plane satisfies this claim limitation. Pheatt teaches the normal hook lies at an angle of about 90° of the base plane (FIGS. 1, 3, and 4). Also, Pheatt teaches that the bracket demonstrates that the shape of the bracket may slightly change as a user presses the bracket into its proper position (pg. 1, lines 35-48). Thus, Pheatt appears to teach the normal hook lying at an angle of greater than 75° and less than 90° of the base plane, e.g., 89.999999999999°.
However, in case applicant takes the position that Pheatt does not explicitly teach this claim limitation, it is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)). Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the non-planar circular hook lying at an angle 44.999999999999° rather than 45° of the base plane. Also, applicant has not shown patentable significance of the normal hook lying in a plane at an angle 89.999999999999° rather than 90° of the base plane. 

Regarding claim 2, the combination of Pheatt and Goehly teaches each of the first leg, second leg, third leg, and fourth leg are substantially linear (Pheatt at FIGS. 1-5). 
Regarding claim 3, the combination of Pheatt and Goehly teaches the first leg is not parallel to the fourth leg (Goehly at FIGS. 1 and 1a).
Regarding claim 4, the combination of Pheatt and Goehly teaches the second leg and third leg are not parallel to a line drawn between the intersection of the first leg with the second leg and the intersection of the third leg with the fourth leg (Pheatt at FIGS. 1-5).
Regarding clam 5, the combination of Pheatt and Goehly teaches the supporting bracket is formed of a unitary length of resilient material (Pheatt at pg. 1, lines 18-21).
Regarding claim 6, the combination of Pheatt and Goehly teaches each and every feature of 5 as discussed above, and Pheatt teaches the support bracket is formed of a length of spring (pg. 1, lines 18-21), but Pheatt teaches spring brass wire and does not explicitly teach spring steel. 
However, a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant (MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, . 
Response to Arguments
Applicant's arguments and declarations filed December 21, 2020 have been considered, but they are unpersuasive and/or moot in light of the new grounds of rejection. In light of applicant’s amendments, Pheatt is now being relied upon as the primary reference and Goehly as the secondary. As discussed above, Claim 1 claims the non-planar circular hook lying at an angle of greater than 1° and less than 45° of the base plane. Thus, the non-planar circular hook lying at an angle of 44.999999999999° of the base plane satisfies this claim limitation. 	Pheatt teaches that the non-planar circular hook lies at an angle of about 45° of the base plane (FIGS. 1, 3, and 4). Also, Pheatt teaches that the angle of the non-planar circular hook may slightly change as a user presses the bracket into its proper position (pg. 1, lines 32-42). Thus, Pheatt appears to teach the non-planar circular hook lying at an angle greater than 1° and less than 45° of the base plane, e.g., 44.999999999999°.
	Likewise, claim 1 claims the normal hook lying at an angle of greater than 75° and less than 90° of the base plane. Thus, the normal hook lying at an angle of 89.999999999999° of the base plane satisfies this claim limitation. Pheatt teaches the normal hook lies at an angle of about 90° of the base plane (FIGS. 1, 3, and 4). Also, Pheatt teaches that the bracket demonstrates that the shape of the bracket may slightly change as a user presses the bracket into its proper position e.g., 89.999999999999°.
However, in case applicant takes the position that Pheatt does not explicitly teach this claim limitation, it is well settled that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)). Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the non-planar circular hook lying at an angle 44.999999999999° rather than 45° of the base plane. Also, applicant has not shown patentable significance of the normal hook lying in a plane at an angle 89.999999999999° rather than 90° of the base plane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supporting bracket of Pheatt to have the claimed ranges, in order to facilitate attachment and removal of the bracket on the support wire, while improving its securement to the support wire (see, e.g., Pheatt pg. 1, lines 33-42). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643